DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 12/29/2021 has been entered. The Applicant amended claims 1, 2 and 5 and added claims 8. Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the argument is based on new amendment. New ground of rejection has been made and applicant's argument filed 12/29/2021 is moot in view of the new ground of rejection using a new reference Umekawa, necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa (US 2012/0220850) in view of Takii et al. (JP2019063238).

Regarding claim 1, Umekawa teaches an ophthalmologic apparatus (refer to Ophthalmic apparatus; US 20120220850) comprising 
a base (Fig. 1, base 100, [0023]); 
a measurement head (Fig. 1, “measurement unit 110”, [0026]) supported by the base (Fig. 1 shows that 110 supported by the base 100) to move in a horizontal direction and a vertical direction perpendicular to the horizontal direction while facing a subject in front of the base (“The joystick 101 inputs operation commands to the system 
a monitor comprising a display surface configured to display at least the subject eye image and an operation button image (An LCD monitor 116 as a display member for the observation of an eye E to be examined is provided on the examiner-side end portion of the measuring unit 110, [0026], “The LCD monitor 116 displays the anterior eye part image of the eye E captured by the CCD 28, together with an eye pressure measurement value and measurement information representing changes in output values from the light-receiving element 34 and the pressure sensor 43 under the display control of the system control unit 301”, [0034]); 
a mounting portion (Fig. 1, frame 106/107, [0025-0026]) disposed in an portion of the measurement head (disposed in an portion of the 110, Fig. 1) and comprising a support portion (flat part of 107) configured to rotatably support the monitor about a vertical axis and a horizontal axis (“The Y-axis motor 104 rotates to move the frame 106 in the Y-axis direction”, vertical axis [0024]; “The Z-axis motor 108 rotates to move the frame 107 in the Z-axis direction”, horizontal axis [0025]), the monitor being attached to 
a drive portion (motor 104 and 108) configured to rotate the support portion and the monitor supported by the support portion about the vertical axis and the horizontal axis (motor 104 and 108; “The Y-axis motor 104 rotates to move the frame 106 in the Y-axis direction”, vertical axis [0024]; “The Z-axis motor 108 rotates to move the frame 107 in the Z-axis direction”, horizontal axis [0025], Fig 1 shows monitor 116, measuring unit 110 and frames 106 and 107 are attached to each other and move together),
a detection portion configured to detect a rotational position of the support portion about the vertical axis and the horizontal axis (“control unit 301 receives a tilt angle detection result”, [0033]; Fig. 3; “The system control unit 301 receives a tilt angle detection result 302 obtained when the joystick 101 tilts in the forward/backward direction, an encoder input 303 obtained when the joystick 101 rotates” [0033]); 
an input portion configured to receive an input with regard to information that identifies at least one of an examiner and the subject (Fig. 1 and 2 show the input portion in front of the eye E; with a nozzle 22 and plane glass 20; “A plane parallel glass 20 is disposed to face a cornea Ec of the eye E. An objective lens 21 is disposed behind the plane parallel glass 20. The nozzle 22 is disposed on the center axis of the objective lens 21”, [0028], and see input with regard to information like the eye pressure value of the eye [0032-0033]). 
a storage portion configured to store data with regard to the rotational position of the support portion about the vertical axis and the horizontal axis, the data being predetermined to correspond to the information; (“The system control unit 301 includes 
a drive control portion (Fig. 3, system control unit) configured to select the data stored in the storage portion based on the information received by the input portion (“A system control unit 301 controls the overall non-contact tonometer. The system control unit 301 includes a program storage unit, a data storage unit which stores data for correcting the measured eye pressure value of the eye to be examined, an input/output control unit which controls input/output operation with various kinds of devices, and an arithmetic processing unit which arithmetically processes the data obtained from the devices”, [0032], Fig. 3, system control unit receives input from memory 306, pressure sensors 43, CCD 28, encoder input 303, operation panel 305, measurement start button input 304, tilt angle detection result 302, [0034]; “the system control unit 301 to perform the operation of positioning the measuring unit 110 to the eye E and start measurement. The system control unit 301 receives a tilt angle detection result 302, … a measurement start button input 304, .. arranged on an operation panel 305 provided on the base 100. When the examiner performs button input operation, a corresponding signal is notified to the system control unit 301, … When the detection result is input to the system control unit 301, alignment operation is executed under the control of the system control 
Umekawa doesn’t explicitly teach a mounting portion disposed in an upper portion of the measurement head.

Takii teaches a mounting portion disposed in an upper portion of the measurement head (Fig. 1 shows measuring unit 7, base 6, display 4, a mounting portion of the display 4 disposed in an upper portion of the measurement unit 7, [0046]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Umekawa to include the mounting portion with display on upper portion of the measurement head, as taught by Takii for the predictable result of clear visibility of the display.
Regarding claim 2, the ophthalmologic apparatus according to claim 1 is rejected (see above).
Umekawa in view of Takii teaches the ophthalmologic apparatus according to claim 1.
Umekawa further teaches, wherein the data is a rotational position of the support portion about the vertical axis and the horizontal axis detected by the detection portion when at least one of the examiner and the subject in relation to the ophthalmologic apparatus rotates the support portion about the vertical axis and the horizontal axis (“control unit 301 receives a tilt angle detection result”, [0033]; Fig. 3; “The system control unit 301 receives a tilt angle detection result 302 obtained when the joystick 101 tilts in the forward/backward direction, an encoder input 303 obtained when the joystick 101 rotates” [0033]; The system control unit 301 receives a tilt angle detection result 302, … a measurement start button input 304, Fig. 3; see [0033-0035]).
Regarding claim 3, the ophthalmologic apparatus according to claim 2 is rejected (see above).
Umekawa in view of Takii teaches the ophthalmologic apparatus according to claim 2.

Regarding claim 4, the ophthalmologic apparatus according to claim 1 is rejected (see above).
Umekawa in view of Takii teaches the ophthalmologic apparatus according to claim 1.
Umekawa further teaches, wherein the data is updated by data with regard to the rotational position of the eye portion about the vertical axis and the horizontal axis detected by the detection portion in a condition where the drive portion is controlled by the drive control portion (Fig. 3, “The joystick 101 inputs operation commands to the system control unit 301 to perform the operation of positioning the measuring unit 110 to the eye E and start measurement. The system control unit 301 receives a tilt angle detection result 302 obtained when the joystick 101 tilts in the forward/backward direction, an encoder input 303 obtained when the joystick 101 rotates, and a measurement start button input 304 obtained when the measurement start button is pressed. A print button, a chin rest up/down button, and the like are arranged on an operation panel 305 provided on the base 100. When the examiner performs button 
Regarding claim 6, the ophthalmologic apparatus according to claim 2 is rejected (see above).
Umekawa in view of Takii teaches the ophthalmologic apparatus according to claim 2.
Umekawa further teaches, wherein the data is updated by data with regard to the rotational position of the eye portion about the vertical axis and the horizontal axis detected by the detection portion in a condition where the drive portion is controlled by the drive control portion (“control unit 301 receives a tilt angle detection result”, [0033]; Fig. 3; “The system control unit 301 receives a tilt angle detection result 302 obtained when the joystick 101 tilts in the forward/backward direction, an encoder input 303 obtained when the joystick 101 rotates, and a measurement start button input 304 obtained when the measurement start button is pressed” [0033]; Fig. 3; “…. The memory 306 stores the corneal deformation signal received by the light-receiving element 34”. [0034]. “The system control unit 301 stores the anterior eye part image captured before each measurement in the memory 306 in correspondence with measurement information obtained by the measurement” [0045]).
Regarding claim 7, the ophthalmologic apparatus according to claim 3 is rejected (see above).
Umekawa in view of Takii teaches the ophthalmologic apparatus according to claim 3.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Umekawa in view of Takii et al. as applied to claim 1, and further in view of Waldrof et al (US 2009/0216092).

Regarding claim 5, the ophthalmologic apparatus according to claim 1 is rejected (see above).
Umekawa in view of Takii teaches the ophthalmologic apparatus according to claim 1.
Umekawa further teaches, wherein the drive control portion is configured to select data stored in the storage portion based on the information output portion, and to control the drive portion based on the selected data and a detection result of the detection portion 
Umekawa in view of Takii doesn’t explicitly teach the ophthalmologic apparatus further comprising an authentication portion configured to detect that at least one of the examiner and the subject approaches the ophthalmologic apparatus and then to authenticate the at least one of the examiner and the subject to output information with regard to the at least one of the examiner and the subject.
Umekawa and Waldorf are related as ophthalmologic apparatus. 
Waldorf teaches the ophthalmologic apparatus further comprising an authentication portion configured to detect that at least one of the examiner and the subject approaches the ophthalmologic apparatus and then to authenticate the at least one of the examiner and the subject to output information with regard to the at least one of the examiner and the subject (The authentication of the subject can include a subject specific password and/or the scanning of an immutable physical characteristic of the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Umekawa to add an authentication portion configured to detect that at least one of the examiner or the subject, as Waldorf teaches, for the predictable result of securing the system for collecting data only from the right person.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Umekawa in view of Takii et al. as applied to claim 1, and further in view of Akiba (US 2013/0293837).

Regarding claim 8, the ophthalmologic apparatus according to claim 1 is rejected (see above).
Umekawa in view of Takii teaches the ophthalmologic apparatus according to claim 1.
Umekawa further teaches, wherein the predetermined rotational position comprises: a first position facing forward of the ophthalmologic apparatus (Fig. 1).
Umekawa in view of Takii doesn’t explicitly teach the ophthalmologic apparatus according to claim 1, wherein the predetermined rotational position comprises: a second position facing rearward of the ophthalmologic apparatus, the first and second position being set by a rotation about the horizontal axis, and a third position facing rightward of 
Umekawa and Akiba are related as ophthalmologic apparatus.
Akiba teaches, the ophthalmologic apparatus according to claim 1, wherein the predetermined rotational position comprises: a second position facing rearward of the ophthalmologic apparatus, the first and second position being set by a rotation about the horizontal axis, and a third position facing rightward of the ophthalmologic apparatus and a fourth position facing leftward of the ophthalmologic apparatus, the third and fourth positions being set by a rotation about the vertical axis (Fig. 8A-8D and 9A-9D shows the rotational positions facing rearward of the ophthalmologic apparatus, facing rightward of the ophthalmologic apparatus and facing leftward of the ophthalmologic apparatus, [0099]-[0101]) . 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Umekawa to add predetermined rotational position comprises: a second position facing rearward of the ophthalmologic apparatus, the first and second position being set by a rotation about the horizontal axis, and a third position facing rightward of the ophthalmologic apparatus and a fourth position facing leftward of the ophthalmologic apparatus, the third and fourth positions being set by a rotation about the vertical axis, as Akiba teaches, for the predictable result of making it possible to quickly perform switching operation from one eye to another eye with only the θ axis [0101].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872